Citation Nr: 1100279	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left elbow injury with an olecranon spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the New York, New York, RO.

The Veteran provided testimony at a September 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

In a June 2010 correspondence, the Veteran requested an 
increased rating for his service-connected hearing loss.  
The issue of entitlement to an increased rating for 
hearing loss has been raised by the record, but has not 
been adjudicated by the RO.  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's left elbow 
has been productive of daily pain, with occasional flare-ups and 
locking.  Flexion has ranged from 90 to 130 degrees, and 
extension from 0 to 20 degrees, with objective evidence of pain 
on range-of-motion testing.  Pain has been shown to cause 
additional limitation of the joint, as manifested by limited 
flexion.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
a 20 percent evaluation for residuals of left elbow injury with 
olecranon spur have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5206 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the 
basis of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily life, 
including employment.  These requirements for the evaluation of 
the complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's elbow disability has been evaluated under 
Diagnostic Code (DC) 5015, found in the Schedule of Ratings for 
the Musculoskeletal System under 38 C.F.R. § 4.71a.  DC 5015, 
which addresses benign new growths of bone, is to be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis under DC 5003.  DC 5003 states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Limitation of 
motion of the elbow is addressed by DCs 5206 and 5207.  

Under DC 5206, 0, 10, 20, 20, 30, and 40 percent evaluations are 
assigned where flexion of the forearm of the minor extremity is 
limited to 110, 100, 90, 70, 55, and 45 degrees, respectively.  
When the major extremity is involved, 0, 10, 20, 30, 40, and 50 
percent evaluations are assigned for the limitations as listed 
above.  

Under DC 5207, 10, 10, 20, 20, 30, and 40 percent evaluations are 
assigned where extension of the forearm of the minor extremity is 
limited to 45, 60, 75, 90, 100, and 110 degrees, respectively.  
When the major extremity is involved, 10, 10, 20, 30, 40, and 50 
percent evaluations are assigned for the limitations as listed 
above.  

The U.S. Court of Appeals for Veterans Claims has emphasized that 
evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination, and of impairment of the Veteran's ability to 
engage in ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that his left elbow disability has become 
more disabling than indicated by the currently assigned rating.  
He was granted service connection for residuals of a left elbow 
injury in an August 2004 rating decision.  A 0 percent, or 
noncompensable, evaluation was assigned, but the RO later 
increased the initial rating to 10 percent, effective from April 
2, 2003, in a January 2005 rating decision.  The Veteran filed a 
request for an increased rating in January 2007, and an increase 
was denied in the November 2007 rating decision that is the 
subject of this appeal.    

The Board will begin by reviewing the medical evidence relevant 
to the rating period on appeal. 

The Veteran sought treatment with Dr. D.W.W. in February 2007, 
with complaints of left elbow stiffness, pain, swelling, and 
restriction of motion.  On physical examination, flexion was 
limited to 90 degrees, and extension to 160 degrees (presumably 
this equates to 20 degrees, as extension must be at least 90 
degrees given the flexion measurement).  Bicep and triceps muscle 
strength was 3 out of 5.  There was severe crepitus on range of 
motion as well as pain throughout the entire range of motion.  
Additionally, supination was limited to 50 degrees and pronation 
to 40 degrees.  X-rays showed degenerative arthritis.  The doctor 
stated that the Veteran might require a total left elbow 
replacement in the future.  

The Veteran was afforded a VA examination in August 2007.  He 
complained of increased stiffness and pain.  He treated the elbow 
pain with Advil and Tylenol with mild relief of symptoms.  There 
were no flare-ups of pain.  The examiner noted that the Veteran 
was a retired detective.  Due to limited use of the left elbow, 
he usually did most of his activities of daily living with his 
right arm.  He was right-hand dominant.  Range of motion was from 
0 to 130 degrees, with pain from 30 to 130 degrees.  There was no 
change on repetitive use.  Strength was 5 out of 5.  There was 
tenderness over the medial distal column of the humerus and over 
the olecranon.  No weakness or instability was noted.  There was 
guarding of movement to reduce pain.  An x-ray of the elbow 
showed no joint effusion, no evidence of an acute fracture, and 
no arthritic change.  There was spur formation seen off of the 
olecranon.  With regard to DeLuca factors, the doctor stated that 
pain was the main factor limiting the Veteran's use of his elbow.  
Pain did additionally limit his joint function in that he guarded 
from flexion beyond 130 degrees due to significant pain.  

The Veteran saw Dr. D.W.W. again in November 2008.  Decreased 
range of motion and tenderness were noted.  The Veteran was 
taking several prescription medications for pain, and the doctor 
also recommended physical therapy.  The following month, the 
doctor continued to observe decreased range of motion, with 
effusion, tenderness, and degenerative joint disease.  Manual 
muscle testing revealed a score of 3 out of 5 for the left upper 
extremity muscles and an overall score of 2, indicating the 
muscles were very weak (active movement when gravity eliminated 
and no significant movement against resistance).  

The Veteran was afforded another VA examination in December 2009.  
There was no deformity, instability, or incoordination of the 
elbow, but the Veteran reported giving way, pain, stiffness, and 
weakness.  He also reported weekly flare-ups of severe pain that 
lasted hours at a time.  Precipitating factors were throwing, 
lifting, and carrying.  On physical examination, there was 
posterior elbow joint line pain, with normal strength and no 
instability.  Flexion was to 120 degrees and extension was to 5 
degrees, with objective evidence of pain with active motion.  
Pronation was to 70 degrees and supination to 80 degrees.  There 
was objective evidence of pain following repetitive motion, but 
no additional limitations after 3 repetitions of range of motion.  
There was no joint ankylosis.  X-rays showed an unchanged 
olecranon spur with no evidence of acute bone 
fracture/dislocation or joint effusion.  The Veteran stated that 
he retired in 2004 as he was eligible by age or duration of work.  
The examiner assessed posttraumatic arthrosis and fibrosis of the 
left elbow, with significant effects on his usual occupation, 
primarily due to problems with lifting and carrying, difficulty 
reaching, weakness or fatigue, and pain.  Effects of the 
disability on chores, shopping, recreation, and driving were 
mild, while effects on exercise and sports were moderate.  

At the September 2010 Board hearing, the Veteran testified that 
the 2009 VA examiner did not use a goniometer to measure his 
range of motion.  Further, he stated that, although he does write 
with his right hand, he uses his left hand for some activities; 
for example, he said he bowled and pitched with his left hand, 
and loaded his weapon (as a law enforcement professional) with 
his left hand.  Thus, his elbow had affected him in his previous 
employment and continued to prevent him from engaging in certain 
recreational activities.  He said that, although he had retired, 
he was going back to work for a new employer later that month in 
a security position which would not require him to carry a 
firearm.  He said he had daily pain beginning when he woke up, 
and on many mornings, he had to force his elbow to extend.       

Based on the foregoing, and for the reasons stated in the 
paragraphs below, the Board finds that the evidence is in 
relative equipoise as to whether the criteria for an overall 
evaluation at the next higher, 20 percent level have been met for 
the Veteran's left elbow disability.  Dr. D.W.W. measured flexion 
limited to 90 degrees in February 2007, which falls into the 20 
percent rating category for both major and minor extremities.  We 
make this finding even though there is contrary evidence in that 
the 2007 and 2009 VA examiners measured flexion to 130 and 120, 
respectively; we note that the Veteran testified, under oath, 
that the 2009 examiner did not use a goniometer.

The Board has also considered whether the competent evidence 
establishes any additional functional limitation due to factors 
such as pain, weakness, incoordination, or fatigability such that 
the Veteran's disability picture is more nearly approximated by a 
rating higher than 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
  
Dr. D.W.W. noted that bicep and triceps muscle strength was 3 out 
of 5 in February 2007.  The Veteran also reported pain throughout 
the entire range of motion during motion testing.  The 2007 VA 
examiner stated that pain was the main factor limiting the use of 
his elbow, and that it additionally limited his joint function in 
that he guarded from flexion beyond 130 degrees due to 
significant pain.  Muscle strength was described as very weak by 
Dr. D.W.W. in December 2008.  The 2009 VA examiner observed 
objective evidence of pain following repetitive motion.  

As noted above, giving the benefit of the doubt to the Veteran, 
and in consideration of the weakness and pain noted in the 
medical evidence, the Board finds that an increase from 10 
percent to a 20 percent evaluation is warranted under DC 5206.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53 (1990). 
 
In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected left elbow disability warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked inference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the 2009 VA examiner noted that the elbow 
disability would have significant effects on the Veteran's 
previous occupation as a law enforcement officer, the Veteran 
testified at the Board hearing that he was starting a new job not 
involving the use of firearms (which he had stated was difficult 
for him due to elbow pain).  Moreover, the Court has held that, 
"if the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.


ORDER

A 20 percent evaluation for residuals of a left elbow injury with 
an olecranon spur is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


